Spolzino, J. (dissenting).
Prejudgment interest pursuant to CPLR 5002 runs from the date on which “the plaintiffs right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, 78 NY2d 540, 544 [1991]). The question presented by this appeal is how that date is defined in an action to recover damages for personal injuries that is governed by the Comprehensive Motor Vehicle Insurance Reparations Act (Insurance Law art 51), commonly known as the No-Fault Law. In such a case, as I see it, the plaintiffs entitlement to damages cannot be considered to be “fixed in law” until the plaintiff has satisfied the serious injury threshold established by the No-Fault Law (see Insurance Law § 5104 [a]). Because that did not occur here until the damages phase of the trial, I would affirm the second amended judgment and therefore I dissent, respectfully.
The issue before us is presented in a rather ordinary automobile liability case that has a somewhat complex procedural history. The plaintiff was injured when her vehicle was struck from behind by a vehicle driven by the defendant. The plaintiffs motion for summary judgment was granted in March 2002. Although the record before us on this appeal does not include the motion for summary judgment, there is no dispute *66that the motion did not resolve whether the plaintiff had suffered a serious injury within the meaning of the No-Fault Law. Consequently, the matter proceeded to trial on the issues of both serious injury and damages.
In April 2003, a jury awarded the plaintiff the sum of $550,000 in damages. On appeal, we found that the award of damages for pain and suffering deviated materially from what would be reasonable compensation and therefore reversed the judgment entered on the jury’s verdict and ordered a new trial unless the plaintiff agreed to a reduction in those damages (see Van Nostrand v Froehlich, 18 AD3d 539 [2005]).
The plaintiff accepted our invitation to resolve the matter and an amended judgment was entered in June 2005. The amended judgment provided for interest from the date on which summary judgment had been granted, more than three years earlier. Arguing that prejudgment interest was not available from that date, the defendant moved for an order “amending and correcting” the judgment to provide for interest only from the date of the verdict. The Supreme Court granted the motion, to the detriment of the plaintiff in the amount of $3,500, a second amended judgment conforming to the order was entered in December 2005, and this appeal ensued.
Initially, the Supreme Court correctly considered the merits of the defendant’s motion. Where the rate of interest is not litigated prior to the entry of judgment, the calculation of interest does not affect a substantial right of a party and an error in the calculation may be corrected by the court on a motion pursuant to CPLR 5019 (see Kiker v Nassau County’ 85 NY2d 879 [1995]). Consequently, the defendant’s failure to raise any objection to the proposed amended judgment at the time it was noticed for settlement does not defeat his right to such relief or require that his motion be treated as an application to vacate a default pursuant to CPLR 5015. The issue, therefore, is whether prejudgment interest was properly calculated from the date on which summary judgment was granted.
CPLR 5002 provides that “[i]nterest shall be recovered upon the total sum awarded, including interest to verdict, report or decision, in any action, from the date the verdict was rendered or the report or decision was made to the date of entry of final judgment.” The calculation of prejudgment interest in an action to recover damages for personal injuries is thus simple when the plaintiffs judgment is the result of a single jury verdict. The plaintiff is entitled to interest from the date of the verdict *67(see Rohring v City of Niagara Falls, 84 NY2d 60, 69 [1994]; Sawtelle v Southside Hosp., 305 AD2d 659 [2003]). Where the plaintiff’s case is established other than by a jury verdict, however, or where a bifurcated trial results in two verdicts, the application of the statute is less clear.
It was in addressing this latter problem that the Court of Appeals defined the critical point at which prejudgment interest commences as the date on which “the plaintiff’s right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, 78 NY2d 540, 544 [1991]). Thus, where the plaintiff prevails prior to trial, on the basis of the defendant’s default in answering, for example, or on summary judgment, prejudgment interest will run from the date on which the plaintiffs motion for such relief was granted (see Diane v Ricale Taxi, Inc., 26 AD3d 232, 233 [2006]; Lifshits v Variety Poly Bags, 18 AD3d 622, 624 [2005]; Hayes v City of New York, 264 AD2d 610, 611 [1999]; Sinn v Nationwide Mut. Ins. Co., 245 AD2d 1096 [1997]). Where, by contrast, that right is not established prior to trial, and the trial is bifurcated, the holding of Love is that “the plaintiffs right to be compensated” becomes fixed, and interest thus commences to run, upon a favorable verdict on the issue of “liability.”
In reaching this conclusion, the Court of Appeals had no occasion to consider whether the determination of liability that initiates the plaintiff’s entitlement to prejudgment interest requires, in the context of the No-Fault Law, a finding that the plaintiff sustained a serious injury. The more recent decision of the Court of Appeals in Denio v State of New York (7 NY3d 159 [2006]) does not fill this void. The issue in Denio was the rate at which prejudgment interest would accrue, not the date on which the plaintiff became entitled to recover interest. Although the effect of the Court of Appeals’ determination was to affirm the imposition of prejudgment interest from the date of the “liability” verdict, which presumably means the date on which the defendant’s negligence was established, that date was never an issue before the Court of Appeals. In fact, the parties stipulated to all aspects of the interest calculation other than the interest rate (see Denio v State of New York, supra at 163).
We, of course, are obligated to follow the holdings of the Court of Appeals. Our duty in that regard, however, extends only to issues necessarily decided by that Court (see Robinson Motor Xpress, Inc. v HSBC Bank, USA, 37 AD3d 117 [2006]; Adirondack Trust Co. v Farone, 245 AD2d 840, 842 [1997]; People v *68Bourne, 139 AD2d 210, 216 [1988]; Monroe v City of New York, 67 AD2d 89, 103 [1979]; cf. Art Masters Assoc. v United Parcel Serv., 77 NY2d 200, 208 [1990]; Matter of Knight-Ridder Broadcasting v Greenberg, 70 NY2d 151, 160 [1987]). Since the issue of the date on which the plaintiffs entitlement to interest commenced was not before the Court of Appeals in Denio, Denio is not authority with respect to that point.
The No-Fault Law altered the automobile liability dynamic dramatically. Prior to the adoption of the No-Fault Law, a plaintiff in an automobile liability action was treated no differently from a plaintiff in any other negligence case. After establishing the elements of a negligence claim, i.e., that the defendant owed a duty of care to the plaintiff, that the defendant breached that duty, and that the defendant’s breach was a proximate cause of the plaintiff’s injuries, the only burden remaining upon the plaintiff was to establish the amount of his or her damages (see Pfaffenbach v White Plains Express Corp., 17 NY2d 132 [1966]). The No-Fault Law provides, however, that “there shall be no right of recovery for non-economic loss, except in the case of a serious injury, or for basic economic loss” (Insurance Law § 5104 [a]). It thus interposes between the plaintiff and the entry of judgment the additional requirement of establishing serious injury. Without proof of serious injury, the plaintiff cannot recover (see Licari v Elliott, 57 NY2d 230 [1982]; Star v Badillo, 225 AD2d 610, 611 [1996]).
My colleagues read this statutory requirement as having little, if any, effect upon when “the plaintiffs right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, supra at 544). As a result, they conclude that even in a no-fault case, the determination that the defendant was negligent marks the commencement of prejudgment interest, without regard to when the serious injury threshold is satisfied. This conclusion, however, misperceives the nature of the plaintiffs case under the No-Fault Law and is inconsistent with both the language of the statute and the manner in which the statute has been consistently interpreted.
The explicit language of the No-Fault Law is sufficient to resolve this debate. As noted, the statute provides that “there shall be no right of recovery for non-economic loss, except in the case of a serious injury, or for basic economic loss” (Insurance Law § 5104 [a]). The statute thus, by its terms, abolishes the plaintiff’s right of recovery; it does not merely limit the damages that the plaintiff may recover. If a plaintiff has no *69right of recovery without establishing serious injury, it is difficult to understand how “the plaintiffs right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, supra at 544) until serious injury has been established.
Even if the statutory language in this regard can be considered ambiguous, however, any doubt as to the effect of the statute has been removed by the fact that from the statute’s earliest days, the Court of Appeals has described it as a bar to liability, rather than as a limitation on damages. Just two years after the enactment of the No-Fault Law, the Court of Appeals upheld the statute’s constitutionality against a due process challenge, holding that “the law now challenged provides more than an adequate substitute for the cause of action it abrogates” (Montgomery v Daniels, 38 NY2d 41, 58 [1975]). In the same decision, the Court of Appeals held that the statute did not deprive plaintiffs of their constitutional right to a jury trial (see NY Const, art I, § 2) because that constitutional guaranty applies only “if the plaintiff has a claim to assert” and the statute “properly abrogates the claim in part, [and] to that extent there remains nothing to which the right to trial by jury may attach” (Montgomery v Daniels, supra at 66-67). More recently, in Pommells v Perez (4 NY3d 566 [2005]), the Court of Appeals described the effect of the statute as follows: “Only in the event of ‘serious injury’ as defined in the statute, can a person initiate suit against the car owner or driver for damages caused by the accident” (id. at 571).
In line with these repeated characterizations of the statute as depriving a plaintiff of a right to recover in the absence of proof of serious injury, the Court of Appeals has consistently treated the failure to establish serious injury as barring claims, not merely as limiting damages. Thus, in Licari v Elliott (supra at 240), the Court of Appeals held that in the absence of proof of serious injury, the No-Fault Law requires dismissal of the claim for failure to establish a prima facie case, thereby precluding submission of the matter to the jury. In reaching this conclusion, the Court found that “[t]acit in this legislative enactment is that any injury not falling within the new definition of serious injury is minor and a trial by jury is not permitted under the no-fault system” (Licari v Elliott, supra at 235) and that satisfaction of the serious injury threshold is necessary to “permit a plaintiff to maintain a common-law cause of action in tort” (Licari v Elliott, supra at 237). Following Licari, the Court *70of Appeals has held that the complaint is properly dismissed where the plaintiff fails to make out a prima facie case of serious injury (see Scheer v Koubek, 70 NY2d 678, 679 [1987]) because the plaintiff “has not met the statutory threshold for maintaining this action” (Gaddy v Eyler, 79 NY2d 955, 957 [1992]).
My colleagues in the majority ignore these decisions. Instead, they focus on the dichotomy between “liability” and “damages,” concluding that because serious injury is tried in the damages phase of a bifurcated trial, the plaintiffs entitlement to interest, accruing upon “liability,” has already been established. Such analysis, however, ignores the reasoning of Love in preference for its phraseology.
Outside the context of a no-fault case, it is entirely consistent to say that “the plaintiffs right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, supra at 544) upon a jury verdict on common-law liability, as the Love court did. To read Love as holding that interest runs from the same point in a no-fault case simply because that determination is labeled “liability” and serious injury is tried with damages ignores the fact that under the clear language of the No-Fault Law and the consistent holdings of the Court of Appeals the failure to satisfy the no-fault threshold defeats not just the plaintiffs damages, but the plaintiffs claim.
The cases decided under the No-Fault Law draw a clear distinction between the usual elements of a plaintiffs negligence case—duty, breach, and proximate cause—and the serious injury threshold. Consistent with this distinction, we held in Pena v Castillo (306 AD2d 519 [2003]), for example, that the granting of plaintiffs motion for summary judgment as to the negligence of the defendant did not preclude the defendant from subsequently moving for summary judgment dismissing the complaint for failure to establish serious injury (Pena v Castillo, supra at 520). Similarly, in Sheehan v Marshall (9 AD3d 403 [2004]), we held that where summary judgment is properly granted on “liability,” but the issue of serious injury is not raised, the issue remains for trial. That, of course, is what happened here. Most recently, in Abbas v Cole (44 AD3d 31 [2007] [decided herewith]) we have held that where the plaintiff obtains a default judgment in a no-fault case without either pleading the facts that underlie the plaintiffs serious injury claim or establishing serious injury in the motion for the default judgment, the issue of serious injury must be addressed at the *71inquest. Along the same lines, we have recognized that a stipulation of “liability” does not necessarily include an admission that the plaintiff has suffered a serious injury (see Taylor v Dell Coffee Servs., 306 AD2d 460 [2003]). We, therefore, have dismissed a complaint when the plaintiff is prevented by an order of preclusion from establishing serious injury (see Rahman v MacDonald, 17 AD3d 438, 439 [2005]).
Most telling, however, where the issue does reach the jury, but we find on appeal that the jury’s verdict in favor of the plaintiff on the issue of serious injury cannot stand, we do not reduce the amount of the verdict to $0 but, rather, we dismiss the complaint (see Rodriguez v Virga, 24 AD3d 650, 651-652 [2005]). The majority dismisses this point as a distinction without a difference on the basis of its theorem that the effect of the No-Fault Law is to reduce the damages of a plaintiff who cannot prove serious injury to $0. In such circumstances, the argument follows, the plaintiff who may have proved some damages, but not damages rising to the level of serious injury, is nonetheless nonsuited because of the reduction to zero, by operation of the No-Fault Law, of those damages that the plaintiff did prove. If this concept, which has never before been articulated, had been the basis for our decision in Rodriguez, however, presumably we would have said so. Instead, we simply dismissed the complaint as a matter of law for failure to prove serious injury. It is hard to see this as anything other than a reflection of our understanding, based upon the language of the No-Fault Law and the legion of cases construing it that have been discussed above, that the absence of serious injury does not merely affect the plaintiff’s damages, but defeats the plaintiff’s claim, and thereby precludes the plaintiff from establishing an entitlement to recovery that is “fixed in law,” as the plaintiff must in order for prejudgment interest to commence.
This distinction drives the analysis with respect to the accrual of prejudgment interest. Where the plaintiffs action is subject to the No-Fault Law, the determination that the defendant has been negligent does not, in itself, establish the plaintiffs entitlement to recovery because the No-Fault Law additionally requires proof that the plaintiff suffers from a serious injury (see Licari v Elliott, supra; Star v Badillo, supra). As a result, the plaintiffs right to recover is not “fixed in law” on the date of the negligence determination, but, rather, on the date on which both negligence and serious injury are established. *72Thus, the plaintiff cannot be entitled to prejudgment interest under Love until the latter date.
Our holdings in Perez v State of New York (215 AD2d 740 [1995]) and Zecca v Riccardelli (293 AD2d 31 [2002]) do not compel a contrary result. To begin with, as noted above, the characterization of the serious injury determination as being one of “liability” or “damages” does not resolve the issue. The issue is not cast by Love in those terms. Rather, “what is dis-positive on this point is when the plaintiff’s right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, supra at 544). Neither Perez nor Zecca addresses that issue or even provides a guidepost for deciding it.
Perez held only that the trial court, having advised the claimant that no medical testimony would be permitted during the liability phase of the trial, erred in granting the State’s motion to dismiss at the close of the claimant’s case because of the plaintiff’s failure to establish serious injury. To be sure, we noted that “[a]s a general principle, the liability phase of a bifurcated trial is not the proper juncture at which to adjudicate issues regarding the severity of the injuries” and that “[i]ssues which pertain to the extent of the injuries suffered by a plaintiff, including whether a plaintiff suffered a serious injury . . . should generally be left for the damages phase of the trial” (Perez v State of New York, supra at 741-742). What these comments address, however, is the manner in which a no-fault trial is to be conducted. Absent from the analysis is any conclusion that serious injury is conceptually an element of damages, rather than liability, or that the plaintiff’s entitlement to recovery can be “fixed in law” prior to the offer of such proof.
Zecca was a summary judgment case. The issue in Zecca was whether summary judgment in favor of the plaintiff on the issue of “liability” necessarily included summary judgment in the plaintiff’s favor as to serious injury. Rejecting what was then the position of our colleagues in the First Department (see Maldonado v DePalo, 277 AD2d 21 [2000]), we held that it did not (see Zecca v Riccardelli, supra at 34-35; see also Canfield v Beach, 305 AD2d 440, 442 [2003]; Coumbes v Taylor, 298 AD2d 351, 352 [2002]). Our conclusion rested, however, not on the argument that serious injury is an element of damages, but upon the process by which summary judgment motions are made, opposed, and addressed. *73Specifically, we found in Zecca that since the plaintiff had not raised the issue of serious injury in the moving papers, the plaintiff had not established his entitlement to judgment as a matter of law with respect to that issue, as the moving party is required to do in order to prevail on a motion for summary judgment (see Zecca v Riccardelli, supra at 35; see also Alvarez v Prospect Hosp., 68 NY2d 320, 324 [1986]; Winegrad v New York Univ. Med. Ctr., 64 NY2d 851, 853 [1985]). Solely as a result of that failure of proof, the issue of serious injury was not resolved on the summary judgment motion and, consequently, remained for trial.
Thus, neither Perez nor Zecca addresses, let alone establishes, that serious injury is an element of damages, rather than liability. In order to reach the conclusion that they do, and then to extrapolate that our Court is “committed” by these decisions to finding that a no-fault plaintiffs entitlement to recovery is “fixed in law” before he or she offers any proof of serious injury, requires a reading of these cases that is beyond expansive. Stare decisis depends upon a careful exegesis of our decisions to determine what we have necessarily held in light of the issues required to be decided by the particular case. Such a reading of Perez and Zecca compels the conclusion that they are related tangentially, at best, to the issue that is before us here. To say, in the absence of any attempt to rebut this conclusion, that the refusal to read these cases otherwise is a violation of our stare decisis obligation, is simply incorrect. It is no offense to our stare decisis obligation, therefore, to disregard Perez and Zecca in reaching, on the basis of the analysis that has been set forth, the same conclusion as our colleagues in the Fourth Department, that prejudgment interest in a no-fault case does not commence until serious injury is established (see Ruzycki v Baker; 301 AD2d 48, 51 [2002]; Manzano v O’Neil, 298 AD2d 829 [2002]).
The conclusion that a no-fault plaintiff has not established that his or her right to recover is “fixed in law,” and consequently is not entitled to prejudgment interest, until he or she has satisfied the serious injury threshold does not, of course, prevent a plaintiff from recovering interest prior to the damages verdict. A plaintiff in a no-fault case can establish serious injury prior to trial in the same manner as any other element of his of her case. If the defendant fails to appear or answer, the plaintiff is entitled to a default judgment (see CPLR 3215 [a]). Where the issue of serious injury has been resolved by the mo*74tion for a default judgment, the plaintiff need only establish the amount of damages at the inquest (see Abbas v Cole, supra; Beresford v Waheed, 302 AD2d 342 [2003]). Where the defendant does answer, the plaintiff may nevertheless establish serious injury without a trial by moving for partial summary judgment on the issue (see CPLR 3212 [e]; Hillman v Eick, 8 AD3d 989 [2004]; Mustello v Szczepanski, 245 AD2d 553 [1997]). However, when the plaintiff establishes the elements of negligence plus serious injury, it is then that his or her entitlement to recovery “becomes fixed in law” and, under Love, prejudgment interest begins to run.
I do not see the existence of issues with respect to the seat-belt defense or proximate cause as requiring a different result. The seat-belt defense (see Vehicle and Traffic Law § 1229-c [8]) is, by its terms, only an issue of damages (see Spier v Barker, 35 NY2d 444, 450 [1974]; Stein v Penatello, 185 AD2d 976 [1992]). It is, therefore, irrelevant to the plaintiff’s proof of serious injury and, consequently, to the date on which “the plaintiffs right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, supra at 544). Although proof that the defendant’s conduct is the proximate cause of the plaintiff’s injuries is, by contrast, a necessary element of the plaintiff’s case, there is no authority that I have been able to locate, and none is cited by my colleagues, to establish that a plaintiff is entitled to recover prejudgment interest before establishing that element. Indeed, even the conclusion to which my colleagues ascribe would not allow a plaintiff to recover prejudgment interest without such proof, since proximate cause is a necessary element of common-law liability (see Martin v Herzog, 228 NY 164, 170 [1920]).
The contention that no-fault plaintiffs will be treated differently than other personal injury plaintiffs if they are not entitled to prejudgment interest upon establishing the defendant’s common-law liability also provides no cogent reason, in my view, to depart from the rule established in Love. The distinction with respect to the elements necessary to fix a defendant’s obligation to pay damages was drawn by the Legislature when it enacted the No-Fault Law. The conclusion that prejudgment interest does not accrue until serious injury is established follows directly from the application of the rule established in Love to that distinction. We are not at liberty to disregard it (see Patrolmen’s Benevolent Assn. of *75City of N.Y. v City of New York, 41 NY2d 205 [1976]; Bender v Jamaica Hosp., 40 NY2d 560 [1976]; New Amsterdam Cas. Co. v Stecker, 3 NY2d 1 [1957]; Meltzer v Koenigsberg, 302 NY 523 [1951]), even if no-fault plaintiffs will be treated differently as a result.
Moreover, I am not persuaded that no-fault plaintiffs in a jurisdiction such as ours, where bifurcation is the rule in negligence cases (see Martinez v Town of Babylon, 191 AD2d 483, 484 [1993]; CPLR 603; 22 NYCRR 202.42), suffer unfairly when compared to similarly-situated no-fault plaintiffs in jurisdictions that prefer unified trials. Even in this Department, not all no-fault trials will be bifurcated, since unified trials remain appropriate where the nature of the injuries has “an important bearing” on the issue of liability (see 22 NYCRR 202.42 [a]; Pasquaretto v Cohen, 37 AD3d 440 [2007], lv denied 9 NY3d 801 [2007]). Even when the trial is bifurcated, the damages phase will generally proceed immediately after the liability verdict, before the same judge and jury (see 22 NYCRR 202.42 [e]). As a result, any delay in the accrual of prejudgment interest resulting from the need to prove serious injury will be minimal. Bifurcation, moreover, often provides benefits to plaintiffs that are unavailable where unified trials are the rule, such as being able to establish liability, and thereby greatly enhance one’s settlement posture, without expending the funds necessary to provide expert medical testimony.
In any event, the issue here is not the date on which it is fair for a plaintiff’s prejudgment interest to commence in a no-fault case. The issue is what that date is in accordance with the undisputed legal standard. That standard defines prejudgment interest as running from the date on which “the plaintiff’s right to be compensated for the damages he or she sustained becomes fixed in law” (Love v State of New York, supra at 544). Here, my colleagues in the majority would hold that standard to have been met on the date summary judgment was awarded to the plaintiff, despite the fact that the plaintiff had not yet introduced any evidence demonstrating that she had suffered a serious injury. Since, in the absence of such proof, the plaintiff could not prevail, her entitlement to recover cannot have “become fixed in law” at that time and, under Love, prejudgment interest was not then available to her. The second amended judgment should therefore be affirmed.
*76Miller, J.P., and Krausman, J., concur with Dillon, J.; Spolzino and Fisher, JJ., dissent and vote to affirm the amended judgment in a separate opinion by Spolzino, J.
Ordered that the second amended judgment entered December 23, 2005, is reversed, on the law, with costs, the defendants’ motion to modify the date of accrual of interest is denied, and the amended judgment entered June 21, 2005, is reinstated.